          Case 1:17-cv-11071-RGS Document 47 Filed 10/09/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________
                                   )
GEORGE WINER,                      )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )    Civil Action No.: 1:17-cv-11071-RGS
                                   )
MARRIOTT HOTEL SERVICES INC. )
and TOWNE PARK, LLC,               )
                                   )
      Defendants,                  )
                                   )
v.                                 )
                                   )
DTG OPERATIONS, INC.               )
      Third-Party Defendant.       )
__________________________________ )
           MOTION OF TOWNE PARK, LLC FOR SUMMARY JUDGMENT

        Defendant Towne Park, LLC (“Towne”) moves, pursuant to Fed.R.Civ.P. 56, for this

Court to enter summary judgment in its favor as to the claims of the Plaintiff George Winer

(“Plaintiff”) and the Cross-claims of the Defendant Marriott Hotel Services, Inc.

(“Marriott”). As grounds for its Motion, Towne states that there is no genuine dispute as to

any materials fact and Towne is entitled to judgment as a matter of law. The record

demonstrates that the Plaintiff, and Marriott, will not be able to meet their respective burdens

of proof as to essential elements of their claims against Towne. Accordingly, the claims

against Towne should be dismissed as a matter of law. In support of this Motion, Towne

relies upon its Memorandum, Statement of Facts and Appendix with Exhibits.




{00419713.DOCX}
          Case 1:17-cv-11071-RGS Document 47 Filed 10/09/18 Page 2 of 2



                   CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)

        I hereby certify that I conferred with Attorney Jarrod Hochman, counsel for the
Plaintiff George Winer, Attorney Charles Glyman, counsel for Defendant Marriott Hotel
Services, Inc. and Attorney Douglas Robertson, counsel for Third-Party Defendant DTG
prior to the filing of the Motion for Summary Judgment to attempt in good faith to resolve or
narrow the issues addressed herein.

                                               /s/ Amy Magher



Dated: October 9, 2018                            TOWNE PARK, LLC.,
                                                  By its attorneys,
                                                  MICHIENZIE & SAWIN, LLC

                                                   /s/ Amy Magher
                                                  Paul Michienzie (BBO #548701)
                                                  Amy Magher (BBO #664116)
                                                  745 Boylston Street, 5th Floor
                                                  Boston, Massachusetts 02116
                                                  pm@masatlaw.com
                                                  amagher@masatlaw.com


                                CERTIFICATE OF SERVICE

        I, Amy Magher, hereby certify that on October 9, 2018 a copy of the foregoing

document was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.

                                             /s/ Amy Magher
                                             Amy Magher




{00419713.DOCX}
